DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, 27, 28, 30-34, 48, 50, 52, 59, 61-63, and 65-70 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (US Pub. 20100149459 and hereafter Yabuta) in view of Wang et al. (US Pub. 20060262258 and hereafter Wang). 
As per claim 1, Yabuta teaches (in figures 13 and 14) a display device comprising: a spatial light modulator (12); at least one display polariser (14) arranged on a side of the spatial light modulator; an additional polariser (37) arranged on the same side of the spatial light modulator as the display polariser; and at least one passive retarder (32 and 33) arranged between the additional polariser and the display polariser, wherein the at least one passive retarder comprises a pair of passive retarders (32 and 33) which have slow axes (X32 and X33) in the plane of the passive retarders that are crossed, and wherein the pair of passive retarders have slow axes that extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission (X14) of the display polariser (see figures and paragraph 84).

However, Yabuta teaches that the passive retarders (32 and 33) are quarter wave plates (see paragraph 84) each having a retardance of 137.5 nm for light with a wavelength (λ) of 550 nm as the quarter wave plates have a retardation of λ/4 (see paragraphs 60 and 84) and that the quarter wave plates in combination with polarizers (14 and 37) function as circular wave plates (see paragraph 82). 
Additionally, Wang teaches (in figures 1A-1H) that a quarter wave plate with a retardance of 5λ/4 (687.5 nm for light with a wavelength of 550 nm) is equivalent to a quarter wave plate with a retardance of λ/4 (137.5 nm for light with a wavelength of 550 nm) and will perform the same function of circularly polarizing light when combined with a linear polarizer (see paragraph 35). 
As such It would have been obvious to one of ordinary skill in the art at the time of filing to form the quarter wave plates in Yabuta to have a retardation equal to 687.5 nm as it was an art recognized functional equivalent to a quarter wave plate with a retardation equal to 137.5 nm for light with a wavelength of 550 nm. 
As per claim 17, Yabuta teaches (in figures 13 and 14) that the spatial light modulator (12) is a transmissive spatial light modulator (paragraph 51) and the display device further comprises a backlight (11) arranged to output light (paragraph 53).
As per claim 27, Yabuta teaches (in figures 13 and 14) that the display polariser (14) is an output polariser arranged on the output side of the spatial light modulator (12).
As per claim 28, Yabuta teaches (in figures 13 and 14) that the display device further comprises an input polariser (13) arranged on the input side of the spatial light modulator.
As per claim 30, Yabuta (in figures 13 and 14) teaches that the display polariser (14) is an output polariser arranged on the output side of the spatial light modulator (11). 
The cited embodiment in Yabuta does not specifically teach that the spatial light modulator is an emissive spatial light modulator, and the display polariser is an output polariser arranged on the output side of the emissive spatial light modulator.
However, Yabuta teaches that the viewing angle control element disclosed can be applied to an emissive spatial light modulator (see paragraph 91). 
Additionally, applicant has not disclosed that the specific formation of the spatial light modulator being an emissive spatial light modulator is for a particular unobvious purpose, produces an unexpected/significant result, solves any stated or long standing problem in the art, or is otherwise critical. Further it appears that any number of arrangements would work equally as well.
Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to form the spatial light modulator as an emissive spatial light modulator, since it appears that the device would work equally whether or not the spatial light modulator is transmissive or emissive.
As per claim 31, the cited embodiment in Yabuta (shown in figures 13 and 14) does not specifically teach that the display device is arranged in a vehicle. 

As such, it would have been obvious to one of ordinary skill in the art at the time of filing to form the display device taught by Yabuta (in figures 13-14) in a vehicle. 
The motivation would have been to provide a display which will not be reflected on a wind shield or side glass of a vehicle as taught by Yabuta (see paragraph 90 lines 7-10).
As per claim 32, Yabuta teaches that the display device (2b in figure 13) is arranged beneath a transparent window in the vehicle (see the rejection of claim 31 above and paragraph 90).
As per claim 33, Yabuta teaches that the display device (2b in figure 13) is arranged in front of a seat in the vehicle (see the rejection of claim 31 above and paragraph 90).
As per claim 34, Yabuta teaches (in figures 13 and 14) a view angle control optical element for application to a display device comprising a spatial light modulator (12) and a display polariser (14), the view angle control optical element comprising: a control polariser (37); and at least one passive retarder (32 and 33) for arrangement between the control polariser and the display polariser on application of the view angle control optical element to the display device, wherein the at least one passive retarder comprises a pair of passive retarders (32 and 33) which have slow axes (X32 and X33) in the plane of the passive retarders that are crossed, and wherein the pair of passive retarders have slow axes that extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission (X37) of the control polariser (see figures and paragraph 84).

However, Yabuta teaches that the passive retarders (32 and 33) are quarter wave plates (see paragraph 84) each having a retardance of 137.5 nm for light with a wavelength (λ) of 550 nm as the quarter wave plates have a retardation of λ/4 (see paragraphs 60 and 84) and that the quarter wave plates in combination with polarizers (14 and 37) function as circular wave plates (see paragraph 82). 
Additionally, Wang teaches (in figures 1A-1H) that a quarter wave plate with a retardance of 5λ/4 (687.5 nm for light with a wavelength of 550 nm) is equivalent to a quarter wave plate with a retardance of λ/4 (137.5 nm for light with a wavelength of 550 nm) and will perform the same function of circularly polarizing light when combined with a linear polarizer (see paragraph 35). 
As such It would have been obvious to one of ordinary skill in the art at the time of filing to form the quarter wave plates in Yabuta to have a retardation equal to 687.5 nm as it was an art recognized functional equivalent to a quarter wave plate with a retardation equal to 137.5 nm for light with a wavelength of 550 nm. 
As per claim 48, Yabuta teaches (in figures 9 and 10) a display device comprising: a spatial light modulator (12); at least one display polariser (14) arranged on a side of the spatial light modulator; an additional polariser (37) arranged on the same side of the spatial light modulator as the display polariser; at least one passive retarder (32-35) arranged between the additional polariser and the display polariser, wherein the at least one passive retarder comprises a pair of passive retarders (34 and 35) which have slow axes (X34 and X35) in the plane of the 
Yabuta does not specifically teach that the retardance for light of a wavelength of 550nm of each passive retarder is in a range from 600nm to 850nm. 
However, Yabuta teaches that the pair of passive retarders (34 and 35) are half wave plates (see paragraph 78) each having a retardance of 275 nm for light with a wavelength (λ) of 550 nm as the half wave plates have a retardation of λ/2 (see paragraphs 60) and that the pair of additional passive retarders (32 and 33) are quarter wave plates (see paragraph 78) each having a retardance of 137.5 nm for light with a wavelength (λ) of 550 nm as the quarter wave plates have a retardation of λ/4 (see paragraphs 60 and 78). 
Additionally, Wang teaches (in figures 1A-1H) that retardation films will cause a phase difference of 2πR/λ between orthogonal polarizations of a light wave that passes therethrough where R is the retardation for light of wavelength λ and that retardation films with phase differences offset by 2π are equivalent and produce the same phase delay between the orthogonal polarizations specifically teaching that a retardation film with a retardance of R= λ/4 (137.5 nm for light with a wavelength of 550 nm) from 2πR/λ=π/2 is equivalent to a retardation film with a retardance of R= 5λ/4 (687.5 nm for light with a wavelength of 550 nm) from 2πR/λ=(π/2)+2π (see paragraphs 30 and 35). 
As such It would have been obvious to one of ordinary skill in the art at the time of filing to form each of the half wave plates in Yabuta to have a retardation equal to 825 nm (from 
As per claim 50, Yabuta teaches (in figures 9 and 10) setting the slow axes (X34 and X35) of the pair of passive retarders (34 and 35) each extend at α° and α°+90° respectively, and the slow axes (X33 and X32) of the additional pair of passive retarders (33 and 32) to each extend at 2*α°+135° and 2*α°+45° respectively, with respect to an electric vector transmission direction (X14) of the display polariser (14) and that the angle α is arbitrarily set (see paragraph 80).
Yabuta does not specifically teach that the additional pair of passive retarders have slow axes that each extend at 0° and at 90°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission of the display polariser.
However, As Yabuta teaches that the angle α is arbitrarily set (see paragraph 80), it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to set the angle α equal to 22.5° such that the additional pair of passive retarders (33 and 32) have slow axes (X33 and X32) that each extend at 0° and at 90°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission of the display polariser, since it appears that the device would work 
As per claim 52, Yabuta teaches (in figures 9 and 10) that the spatial light modulator (12) is a transmissive spatial light modulator (paragraph 51) and the display device further comprises a backlight (11) arranged to output light (paragraph 53).
As per claim 59, Yabuta teaches (in figures 19 and 10) a display device comprising: a spatial light modulator (12); at least one display polariser (13) arranged on a side of the spatial light modulator; an additional polariser (37) arranged on the same side of the spatial light modulator as the display polariser; at least one passive retarder (32-35) arranged between the additional polariser and the display polariser, wherein the at least one passive retarder comprises a pair of passive retarders (34 and 35) which have slow axes (X34 and X35) in the plane of the passive retarders that are crossed (see figure 10 and paragraph 80); and an additional pair of passive retarders (33 and 32) disposed between the first mentioned pair of passive retarders and which have slow axes (X33 and X32) in the plane of the passive retarders that are crossed (see figure 10 and paragraph 80) wherein the spatial light modulator (12) is a transmissive spatial light modulator (paragraph 51) and the display device further comprises a backlight (11) arranged to output light (paragraph 53) wherein the display polariser is an input polariser arranged on the input side of the spatial light modulator between the backlight and the spatial light modulator, and the additional polariser is arranged between the input polariser and the backlight.
Yabuta does not specifically teach that the retardance for light of a wavelength of 550nm of each passive retarder is in a range from 600nm to 850nm. 

Additionally, Wang teaches (in figures 1A-1H) that retardation films will cause a phase difference of 2πR/λ between orthogonal polarizations of a light wave that passes therethrough where R is the retardation for light of wavelength λ and that retardation films with phase differences offset by 2π are equivalent and produce the same phase delay between the orthogonal polarizations specifically teaching that a retardation film with a retardance of R= λ/4 (137.5 nm for light with a wavelength of 550 nm) from 2πR/λ=π/2 is equivalent to a retardation film with a retardance of R= 5λ/4 (687.5 nm for light with a wavelength of 550 nm) from 2πR/λ=(π/2)+2π (see paragraphs 30 and 35). 
As such It would have been obvious to one of ordinary skill in the art at the time of filing to form each of the half wave plates in Yabuta to have a retardation equal to 825 nm (from 2πR/λ=π+2π yielding an R=3λ/2) for light with a wavelength of 550 nm as it was an art recognized functional equivalent to half wave plates each having a retardation of 275 nm (from 2πR/λ=π yielding an R=λ/2) for light with a wavelength of 550 nm and form each of the quarter wave plates in Yabuta to have a retardation equal to 687.5 nm (from 2πR/λ=(π/2)+2π yielding an R=5λ/4) for light with a wavelength of 550 nm as it was an art recognized functional equivalent to quarter wave plates each having a retardation equal to 137.5 nm (from 2πR/λ=π/2 yielding an R=λ/4) for light with a wavelength of 550 nm. 
As per claim 61, Yabuta teaches (in figures 19 and 10) a display device comprising: a spatial light modulator (12); at least one display polariser (13) arranged on a side of the spatial light modulator; an additional polariser (37) arranged on the same side of the spatial light modulator as the display polariser; at least one passive retarder (32-35) arranged between the additional polariser and the display polariser, wherein the at least one passive retarder comprises a pair of passive retarders (34 and 35) which have slow axes (X34 and X35) in the plane of the passive retarders that are crossed (see figure 10 and paragraph 80); and an additional pair of passive retarders (33 and 32) disposed between the first mentioned pair of passive retarders and which have slow axes (X33 and X32) in the plane of the passive retarders that are crossed (see figure 10 and paragraph 80), wherein the display device further comprises an output polariser (14) arranged on the output side of the spatial light modulator.
Yabuta does not specifically teach that the retardance for light of a wavelength of 550nm of each passive retarder is in a range from 600nm to 850nm. 
However, Yabuta teaches that the pair of passive retarders (34 and 35) are half wave plates (see paragraph 78) each having a retardance of 275 nm for light with a wavelength (λ) of 550 nm as the half wave plates have a retardation of λ/2 (see paragraphs 60) and that the pair of additional passive retarders (32 and 33) are quarter wave plates (see paragraph 78) each having a retardance of 137.5 nm for light with a wavelength (λ) of 550 nm as the quarter wave plates have a retardation of λ/4 (see paragraphs 60 and 78). 
Additionally, Wang teaches (in figures 1A-1H) that retardation films will cause a phase difference of 2πR/λ between orthogonal polarizations of a light wave that passes therethrough where R is the retardation for light of wavelength λ and that retardation films with phase differences offset by 2π are equivalent and produce the same phase delay between the orthogonal 
As such It would have been obvious to one of ordinary skill in the art at the time of filing to form each of the half wave plates in Yabuta to have a retardation equal to 825 nm (from 2πR/λ=π+2π yielding an R=3λ/2) for light with a wavelength of 550 nm as it was an art recognized functional equivalent to half wave plates each having a retardation of 275 nm (from 2πR/λ=π yielding an R=λ/2) for light with a wavelength of 550 nm and form each of the quarter wave plates in Yabuta to have a retardation equal to 687.5 nm (from 2πR/λ=(π/2)+2π yielding an R=5λ/4) for light with a wavelength of 550 nm as it was an art recognized functional equivalent to quarter wave plates each having a retardation equal to 137.5 nm (from 2πR/λ=π/2 yielding an R=λ/4) for light with a wavelength of 550 nm. 
As per claim 62, Yabuta teaches (in figures 9 and 10) that the display polariser (14) is an output polariser arranged on the output side of the spatial light modulator (12).
As per claim 63, Yabuta teaches (in figures 9 and 10) that that display device further comprises an input polariser (13) arranged on the input side of the spatial light modulator (12).
As per claim 65, Yabuta (in figures 9 and 10) teaches that the display polariser (14) is an output polariser arranged on the output side of the spatial light modulator (11). 
The cited embodiment in Yabuta does not specifically teach that the spatial light modulator is an emissive spatial light modulator, and the display polariser is an output polariser arranged on the output side of the emissive spatial light modulator.

Additionally, applicant has not disclosed that the specific formation of the spatial light modulator being an emissive spatial light modulator is for a particular unobvious purpose, produces an unexpected/significant result, solves any stated or long standing problem in the art, or is otherwise critical. Further it appears that any number of arrangements would work equally as well.
Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to form the spatial light modulator as an emissive spatial light modulator, since it appears that the device would work equally whether or not the spatial light modulator is transmissive or emissive.
As per claim 66, the cited embodiment in Yabuta (shown in figures 9 and 10) does not specifically teach that the display device is arranged in a vehicle. 
However, Yabuta teaches that by providing a display with a viewing angle control element in a vehicle the display can be prevented from being reflected on a wind shield or side glass of a vehicle (see paragraph 90 lines 7-10). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to form the display device taught by Yabuta (in figures 9-10) in a vehicle. 
The motivation would have been to provide a display which will not be reflected on a wind shield or side glass of a vehicle as taught by Yabuta (see paragraph 90 lines 7-10).
As per claim 67, Yabuta teaches that the display device (2 in figure 9) is arranged beneath a transparent window in the vehicle (see the rejection of claim 66 above and paragraph 90).
As per claim 68, Yabuta teaches that the display device (2 in figure 9) is arranged in front of a seat in the vehicle (see the rejection of claim 66 above and paragraph 90).
As per claim 69, Yabuta teaches (in figures 9 and 10) a view angle control optical element for application to a display device comprising a spatial light modulator (12) and a display polariser (14), the view angle control optical element comprising: a control polariser (37); and at least one passive retarder (32-35) for arrangement between the control polariser and the display polariser on application of the view angle control optical element to the display device, wherein the at least one passive retarder comprises a pair of passive retarders (34 and 35) which have slow axes (X34 and X35) in the plane of the passive retarders that are crossed (see figure 10 and paragraph 80); and an additional pair of passive retarders (33 and 32) disposed between the first mentioned pair of passive retarders and which have slow axes (X33 and X32) in the plane of the passive retarders that are crossed (see figure 10 and paragraph 80).
Yabuta does not specifically teach that the retardance for light of a wavelength of 550nm of each passive retarder is in a range from 600nm to 850nm. 
However, Yabuta teaches that the pair of passive retarders (34and 35) are half wave plates (see paragraph 78) each having a retardance of 275 nm for light with a wavelength (λ) of 550 nm as the half wave plates have a retardation of λ/2 (see paragraphs 60) and that the pair of additional passive retarders (32 and 33) are quarter wave plates (see paragraph 78) each having a retardance of 137.5 nm for light with a wavelength (λ) of 550 nm as the quarter wave plates have 
Additionally, Wang teaches (in figures 1A-1H) that retardation films will cause a phase difference of 2πR/λ between orthogonal polarizations of a light wave that passes therethrough where R is the retardation for light of wavelength λ and that retardation films with phase differences offset by 2π are equivalent and produce the same phase delay between the orthogonal polarizations specifically teaching that a retardation film with a retardance of R= λ/4 (137.5 nm for light with a wavelength of 550 nm) from 2πR/λ=π/2 is equivalent to a retardation film with a retardance of R= 5λ/4 (687.5 nm for light with a wavelength of 550 nm) from 2πR/λ=(π/2)+2π (see paragraphs 30 and 35). 
As such It would have been obvious to one of ordinary skill in the art at the time of filing to form each of the half wave plates in Yabuta to have a retardation equal to 825 nm (from 2πR/λ=π+2π yielding an R=3λ/2) for light with a wavelength of 550 nm as it was an art recognized functional equivalent to half wave plates each having a retardation of 275 nm (from 2πR/λ=π yielding an R=λ/2) for light with a wavelength of 550 nm and form each of the quarter wave plates in Yabuta to have a retardation equal to 687.5 nm (from 2πR/λ=(π/2)+2π yielding an R=5λ/4) for light with a wavelength of 550 nm as it was an art recognized functional equivalent to quarter wave plates each having a retardation equal to 137.5 nm (from 2πR/λ=π/2 yielding an R=λ/4) for light with a wavelength of 550 nm. 
As per claim 70, Yabuta teaches (in figures 9 and 10) setting the slow axes (X34 and X35) of the pair of passive retarders (34 and 35) each extend at α° and α°+90° respectively, and the slow axes (X33 and X32) of the additional pair of passive retarders (33 and 32) to each extend at 2*α°+135° and 2*α°+45° respectively, with respect to an electric vector transmission 
Yabuta does not specifically teach that the additional pair of passive retarders have slow axes that each extend at 0° and at 90°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission of the control polariser.
However, As Yabuta teaches that the angle α is arbitrarily set (see paragraph 80), it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to set the angle α equal to 22.5° such that the additional pair of passive retarders (33 and 32) have slow axes (X33 and X32) that each extend at 0° and at 90°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission of the control polariser, since it appears that the device would work equally whether or not the slow axes of the additional pair of passive retarders each extend at 0° and at 90° with respect to the electric vector transmission of the control polariser.
Claims 17-20, 22, 23, 52-55, 57, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US Pub. 20140240828 and hereafter Robinson) in view of Yabuta et al. (US Pub. 20100149459 and hereafter Yabuta) and Wang et al. (US Pub. 20060262258 and hereafter Wang).
	As per claim 17, Robinson teaches (in figures 1A-17) a display device comprising: a spatial light modulator (48); wherein the spatial light modulator is a transmissive spatial light modulator (paragraph 138) and the display device further comprises a backlight (1, 4, and 15) arranged to output light.

However, Yabuta teaches (in figures 13 and 14) providing a display polariser (14) on a side of a spatial light modulator (12) and an additional polariser (37) arranged on the same side of the spatial light modulator as the display polariser and an optical unit (31-33) comprising at least one passive retarder (32 and 33) arranged between the additional polariser and the display polariser, wherein the at least one passive retarder comprises a pair of passive retarders (32 and 33) which have slow axes (X32 and X33) in the plane of the passive retarders that are crossed, and wherein the pair of passive retarders have slow axes that extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission (X14) of the display polariser (see figures and paragraph 84) in order to increase the security of the display and prevent unwanted reflections off of adjacent surfaces (see paragraphs 2 and 90) wherein the passive retarders (32 and 33) are quarter wave plates (see paragraph 84) each having a retardance of 137.5 nm for light with a wavelength (λ) of 550 nm as the quarter wave plates have a retardation of λ/4 (see paragraphs 60 and 84) and that the quarter 
Additionally, Wang teaches (in figures 1A-1H) that a quarter wave plate with a retardance of 5λ/4 (687.5 nm for light with a wavelength of 550 nm) is equivalent to a quarter wave plate with a retardance of λ/4 (137.5 nm for light with a wavelength of 550 nm) and will perform the same function of circularly polarizing light when combined with a linear polarizer (see paragraph 35). 
It would have been obvious to one of ordinary skill in the art at the time of filing include the polarizers and optical unit from Yabuta in the device of Robinson in order to prevent unwanted reflections off of adjacent surfaces as taught by Yabuta (see paragraphs 2 and 90) and to form the quarter wave plates to have a retardation equal to 687.5 nm as it was an art recognized functional equivalent to a quarter wave plate with a retardation equal to 137.5 nm for light with a wavelength of 550 nm.
As per claim 18, Robinson teaches (in figures 1A-17) that the backlight provides a luminance (230) at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 10% of the luminance along the normal to the spatial light modulator (see figure 17 and paragraph 186).
As per claim 19, Robinson teaches (in figures 1A-17) that the backlight comprises an array of light sources (15a-15n); a directional waveguide (1) comprising: an input end (2) extending in a lateral direction along a side of the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide; and opposed first (6) and second (8) guide surfaces extending across the directional waveguide from the input 
As per claim 20, Robinson teaches (in figures 1A-17) that the backlight further comprises a light turning film (62) and the directional waveguide is a collimating waveguide (paragraph 156 and 186).
As per claim 22, Robinson teaches (in figures 1A-17) that the directional waveguide is an imaging waveguide arranged to image the light sources (15a- 15n) in the lateral direction so that the output light (20, 40, and 42) from the light sources is directed into respective optical windows (26 and 44) in output directions that are distributed in dependence on the input positions of the light sources (see paragraph 142).
As per claim 23, Robinson teaches (in figures 1A-17) that the imaging waveguide comprises: a reflective end (4) for reflecting the input light back along the imaging waveguide, wherein the second guide surface (8) is arranged to deflect the reflected input light through the first guide surface (6) as output light; the second guide surface comprises light extraction features (12) and intermediate regions (10) between the light extraction features, the light extraction features being oriented to deflect the reflected input light through the first guide surface as output light and the intermediate regions being arranged to direct light through the waveguide without extracting it (paragraphs 139-140) ; and the reflective end has positive optical power in the lateral direction extending between sides of the waveguide that extend between the first and second guide surfaces (see paragraph 143).
As per claim 52, Robinson teaches (in figures 1A-17) a display device comprising: a spatial light modulator (48); wherein the spatial light modulator is a transmissive spatial light modulator (paragraph 138) and the display device further comprises a backlight (1, 4, and 15) arranged to output light.
	Robinson does not specifically teach at least one display polariser arranged on a side of the spatial light modulator; an additional polariser arranged on the same side of the spatial light modulator as the display polariser; at least one passive retarder arranged between the additional polariser and the display polariser, wherein the at least one passive retarder comprises a pair of passive retarders which have slow axes in the plane of the passive retarders that are crossed; and an additional pair of passive retarders disposed between the first mentioned pair of passive retarders and which have slow axes in the plane of the passive retarders that are crossed wherein the retardance for light of a wavelength of 550nm of each passive retarder is in a range from 600nm to 850nm. 
However, Yabuta teaches (in figures 9 and 10) providing a display polariser (14) on a side of a spatial light modulator (12) and an additional polariser (37) arranged on the same side of the spatial light modulator as the display polariser and an optical unit (31-35) comprising at least one passive retarder (32-35) arranged between the additional polariser and the display polariser, wherein the at least one passive retarder comprises a pair of passive retarders (34 and 35) which have slow axes (X34 and X35) in the plane of the passive retarders that are crossed (see figure 10 and paragraph 80); and an additional pair of passive retarders (33 and 32) disposed between the first mentioned pair of passive retarders and which have slow axes (X33 and X32) in the plane of the passive retarders that are crossed (see figure 10 and paragraph 80) wherein the pair of passive retarders (34 and 35) are half wave plates (see paragraph 78) each having a 
Additionally, Wang teaches (in figures 1A-1H) that retardation films will cause a phase difference of 2πR/λ between orthogonal polarizations of a light wave that passes therethrough where R is the retardation for light of wavelength λ and that retardation films with phase differences offset by 2π are equivalent and produce the same phase delay between the orthogonal polarizations specifically teaching that a retardation film with a retardance of R= λ/4 (137.5 nm for light with a wavelength of 550 nm) from 2πR/λ=π/2 is equivalent to a retardation film with a retardance of R= 5λ/4 (687.5 nm for light with a wavelength of 550 nm) from 2πR/λ=(π/2)+2π (see paragraphs 30 and 35).
It would have been obvious to one of ordinary skill in the art at the time of filing include the polarizers and passive retarder from Yabuta in the device of Robinson in order to increase the security of the display and prevent unwanted reflections off of adjacent surfaces as taught by Yabuta (see paragraphs 2 and 90) and to form each of the half wave plates in Yabuta to have a retardation equal to 825 nm (from 2πR/λ=π+2π yielding an R=3λ/2) for light with a wavelength of 550 nm as it was an art recognized functional equivalent to half wave plates each having a retardation of 275 nm (from 2πR/λ=π yielding an R=λ/2) for light with a wavelength of 550 nm and form each of the quarter wave plates in Yabuta to have a retardation equal to 687.5 nm (from 2πR/λ=(π/2)+2π yielding an R=5λ/4) for light with a wavelength of 550 nm as it was an art 
As per claim 53, Robinson teaches (in figures 1A-17) that the backlight provides a luminance (230) at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 10% of the luminance along the normal to the spatial light modulator (see figure 17 and paragraph 186).
As per claim 54, Robinson teaches (in figures 1A-17) that the backlight comprises an array of light sources (15a-15n); a directional waveguide (1) comprising: an input end (2) extending in a lateral direction along a side of the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide; and opposed first (6) and second (8) guide surfaces extending across the directional waveguide from the input end for guiding light input at the input end along the waveguide, the waveguide being arranged to deflect input light guided through the directional waveguide to exit through the first guide surface.
As per claim 55, Robinson teaches (in figures 1A-17) that the backlight further comprises a light turning film (62) and the directional waveguide is a collimating waveguide (paragraph 156 and 186).
As per claim 57, Robinson teaches (in figures 1A-17) that the directional waveguide is an imaging waveguide arranged to image the light sources (15a- 15n) in the lateral direction so that the output light (20, 40, and 42) from the light sources is directed into respective optical windows (26 and 44) in output directions that are distributed in dependence on the input positions of the light sources (see paragraph 142).
As per claim 58, Robinson teaches (in figures 1A-17) that the imaging waveguide comprises: a reflective end (4) for reflecting the input light back along the imaging waveguide, wherein the second guide surface (8) is arranged to deflect the reflected input light through the first guide surface (6) as output light; the second guide surface comprises light extraction features (12) and intermediate regions (10) between the light extraction features, the light extraction features being oriented to deflect the reflected input light through the first guide surface as output light and the intermediate regions being arranged to direct light through the waveguide without extracting it (paragraphs 139-140) ; and the reflective end has positive optical power in the lateral direction extending between sides of the waveguide that extend between the first and second guide surfaces (see paragraph 143).
Claims 21 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US Pub. 20140240828 and hereafter Robinson), Yabuta et al. (US Pub. 20100149459 and hereafter Yabuta), and Wang et al. (US Pub. 20060262258 and hereafter Wang) as applied to claims 20 and 55 respectively above and in further view of Kurata (US Pub. 20140132887).
As per claim 21, Robinson teaches (in figures 1A-17) that the collimating waveguide comprises a plurality of inclined light extraction features (12), wherein the plurality of inclined light extraction features are oriented to deflect input light guided through the directional waveguide to exit through the first guide surface (paragraph 141).
Robinson does not specifically teach a plurality of elongate lenticular elements; wherein the plurality of elongate lenticular elements are oriented to deflect input light guided through the directional waveguide to exit through the first guide surface.

It would have been obvious to one of ordinary skill in the art at the time of filing to include the lenticular lens from Kurata in the device of Robinson. 
The motivation would have been to horizontally spread the light in the display increasing the view angle in the horizontal direction as taught by Kurata (see paragraph 63). 
As per claim 56, Robinson teaches (in figures 1A-17) that the collimating waveguide comprises a plurality of inclined light extraction features (12), wherein the plurality of inclined light extraction features are oriented to deflect input light guided through the directional waveguide to exit through the first guide surface (paragraph 141).
Robinson does not specifically teach a plurality of elongate lenticular elements; wherein the plurality of elongate lenticular elements are oriented to deflect input light guided through the directional waveguide to exit through the first guide surface.
However, Kurata teaches (in figures 6A-8) providing a plurality of elongate lenticular elements (36); wherein the plurality of elongate lenticular elements are oriented to deflect input light guided through the directional waveguide to exit through the first guide surface (39). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the lenticular lens from Kurata in the device of Robinson. 
The motivation would have been to horizontally spread the light in the display increasing the view angle in the horizontal direction as taught by Kurata (see paragraph 63). 
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (US Pub. 20100149459 and hereafter Yabuta) in view of Wang et al. (US Pub. 20060262258 and hereafter Wang) and Adachi et al. (US Pub. 20100289989 and hereafter Adachi).
As per claim 24, Yabuta teaches (in figures 19, 13, and 14 see paragraph 89) a display device comprising: a spatial light modulator (12); at least one display polariser (13) arranged on a side of the spatial light modulator; an additional polariser (37) arranged on the same side of the spatial light modulator as the display polariser; and at least one passive retarder (32-33) arranged between the additional polariser and the display polariser, wherein the at least one passive retarder comprises a pair of passive retarders (32 and 33) which have slow axes (X32 and X33) in the plane of the passive retarders that are crossed, and wherein the pair of passive retarders have slow axes that extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission (X14) of an output polariser (14) (see figures and paragraph 84), wherein the spatial light modulator (12) is a transmissive spatial light modulator (paragraph 51) and the display device further comprises a backlight (11) arranged to output light (paragraph 53), wherein the display polariser is an input polariser arranged on the input side of the spatial light modulator between the backlight and the spatial light modulator, and the additional polariser is arranged between the input polariser and the backlight.
Yabuta does not specifically teach that the pair of passive retarders have slow axes that extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission of the display polariser or that that the 
However, Yabuta teaches that the passive retarders (32 and 33) are quarter wave plates (see paragraph 84) each having a retardance of 137.5 nm for light with a wavelength (λ) of 550 nm as the quarter wave plates have a retardation of λ/4 (see paragraphs 60 and 84) and that the quarter wave plates in combination with polarizers (14 and 37) function as circular wave plates (see paragraph 82).
Additionally, Wang teaches (in figures 1A-1H) that a quarter wave plate with a retardance of 5λ/4 (687.5 nm for light with a wavelength of 550 nm) is equivalent to a quarter wave plate with a retardance of λ/4 (137.5 nm for light with a wavelength of 550 nm) and will perform the same function of circularly polarizing light when combined with a linear polarizer (see paragraph 35). 
Adachi teaches (in figure 8) setting the input polarizer (2000) to have an electric vector transmission direction (direction perpendicular to 2000A) which is perpendicular to an electric vector transmission direction (direction perpendicular to 2200A) of the output polarizer (2200) (see paragraph 135) in order to control the transmittance of the display (see paragraph 138). 
As such It would have been obvious to one of ordinary skill in the art at the time of filing to form the quarter wave plates in Yabuta to have a retardation equal to 687.5 nm as it was an art recognized functional equivalent to a quarter wave plate with a retardation equal to 137.5 nm for light with a wavelength of 550 nm and to set the electric vector transmission direction of the display polariser to be perpendicular to the output polarizer in order to control the transmittance of the display as taught by Adachi (see paragraph 138).
As per claim 25, Yabuta does not teach that the additional polariser is a reflective polariser. 
However, Adachi teaches (in figures 12-14) forming an additional polariser (2100 and 3100) as a reflective polariser (see paragraph 157) in order to increase the light efficiency of the display (see paragraph 164). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to form the additional polariser in Yabuta to be a reflective polariser as taught by Adachi.
The motivation would have been to increase the light efficiency of the display. 
As per claim 26, Yabuta teaches (in figures 19, 13, and 14 see paragraph 89) a display device comprising: a spatial light modulator (12); at least one display polariser (13) arranged on a side of the spatial light modulator; an additional polariser (37) arranged on the same side of the spatial light modulator as the display polariser; and at least one passive retarder (32-33) arranged between the additional polariser and the display polariser; an output polariser (14) arranged on the output side of the spatial light modulator wherein the at least one passive retarder comprises a pair of passive retarders (32 and 33) which have slow axes (X32 and X33) in the plane of the passive retarders that are crossed, and wherein the pair of passive retarders have slow axes that extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission (X14) of the output polariser (14) (see figures and paragraph 84).
Yabuta does not specifically teach that the pair of passive retarders have slow axes that extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission of the display polariser or that that the 
However, Yabuta teaches that the passive retarders (32 and 33) are quarter wave plates (see paragraph 84) each having a retardance of 137.5 nm for light with a wavelength (λ) of 550 nm as the quarter wave plates have a retardation of λ/4 (see paragraphs 60 and 84) and that the quarter wave plates in combination with polarizers (14 and 37) function as circular wave plates (see paragraph 82).
Additionally, Wang teaches (in figures 1A-1H) that a quarter wave plate with a retardance of 5λ/4 (687.5 nm for light with a wavelength of 550 nm) is equivalent to a quarter wave plate with a retardance of λ/4 (137.5 nm for light with a wavelength of 550 nm) and will perform the same function of circularly polarizing light when combined with a linear polarizer (see paragraph 35). 
Adachi teaches (in figure 8) setting the input polarizer (2000) to have an electric vector transmission direction (direction perpendicular to 2000A) which is perpendicular to an electric vector transmission direction (direction perpendicular to 2200A) of the output polarizer (2200) (see paragraph 135) in order to control the transmittance of the display (see paragraph 138). 
As such It would have been obvious to one of ordinary skill in the art at the time of filing to form the quarter wave plates in Yabuta to have a retardation equal to 687.5 nm as it was an art recognized functional equivalent to a quarter wave plate with a retardation equal to 137.5 nm for light with a wavelength of 550 nm and to set the electric vector transmission direction of the display polariser to be perpendicular to the output polarizer in order to control the transmittance of the display as taught by Adachi (see paragraph 138).
Claims 29 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (US Pub. 20100149459 and hereafter Yabuta) and Wang et al. (US Pub. 20060262258 and hereafter Wang) as applied to claims 28 and 63 respectively above and in further view of Sakai et al. (US Pub. 20100238376 and hereafter Sakai).
As per claim 29, Yabuta does not specifically teach a further additional polariser arranged on the input side of the spatial light modulator and at least one further passive retarder arranged between the at least one further additional polariser and the input polariser.
However, Yabuta teaches (in figures 13-14) that the view angle control element (30b) which comprises an additional polariser (37) and a passive retarder (32-33) can be formed on the output side of an output polariser (14) of the spatial light modulator (12) and teaches (in figure 19) that the view angle control element (30b) can be formed between the input polariser (13) and the backlight (11) such that the additional polariser (37) is arranged on the input side of the spatial light modulator (12) and the passive retarder (32-33) is arranged between the additional polariser and the input polariser (see paragraphs 88-89). 
Additionally, Sakai teaches that for a view angle control element which can be formed on an output side of a spatial light modulator or on an input side of the spatial light modulator can be formed such that a first view angle control element is formed on the output side of the spatial light modulator and a second view angle control element is formed on the input side of the spatial light modulator (paragraph 78). 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to include the viewing angle control element disclosed in the embodiment shown in figure 19 of Yabuta in the display disclosed in in figure 13 of Yabuta. 

As per claim 64, Yabuta does not specifically teach a further additional polariser arranged on the input side of the spatial light modulator and at least one further passive retarder arranged between the at least one further additional polariser and the input polariser.
However, Yabuta teaches (in figures 9-10) that the view angle control element (30) which comprises an additional polariser (37) and a passive retarder (32-35) can be formed on the output side of an output polariser (14) of the spatial light modulator (12) and teaches (in figure 19) that the view angle control element (30) can be formed between the input polariser (13) and the backlight (11) such that the additional polariser (37) is arranged on the input side of the spatial light modulator (12) and the passive retarder (32-35) is arranged between the additional polariser and the input polariser (see paragraphs 88-89). 
Additionally, Sakai teaches that for a view angle control element which can be formed on an output side of a spatial light modulator or on an input side of the spatial light modulator can be formed such that a first view angle control element is formed on the output side of the spatial light modulator and a second view angle control element is formed on the input side of the spatial light modulator (paragraph 78). 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to include the viewing angle control element disclosed in the embodiment shown in figure 19 of Yabuta in the display disclosed in in figure 9 of Yabuta. 
The motivation would have been to further reduce the viewing angle of the display as suggested by Yabuta (see paragraph 86).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (US Pub. 20100149459 and hereafter Yabuta) and Wang et al. (US Pub. 20060262258 and hereafter Wang) as applied to claim 59 above and in further view of Adachi et al. (US Pub. 20100289989 and hereafter Adachi).
As per claim 60, Yabuta does not teach that the additional polariser is a reflective polariser. 
However, Adachi teaches (in figures 12-14) forming an additional polariser (2100 and 3100) as a reflective polariser (see paragraph 157) in order to increase the light efficiency of the display (see paragraph 164). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to form the additional polariser in Yabuta to be a reflective polariser as taught by Adachi.
The motivation would have been to increase the light efficiency of the display. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17-34, 48, 50, and 52-70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/27/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871